Citation Nr: 1137492	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-27 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD), claimed as due to personal assault.

4.  Entitlement to service connection for sinus disability, to include as due to undiagnosed illness or other qualifying chronic disability.

5.  Entitlement to service connection for headaches, to include as due to sinus disability and/or psychiatric disability.  

6.  Entitlement to service connection for gastrointestinal disability, to include as due to undiagnosed illness or other qualifying chronic disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from August 1992 to May 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied service connection for hypercholesterolemia, hypertension, depression, sinusitis, headaches/migraines, and chronic gastrointestinal disturbance.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In April 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.

Regarding the claimed psychiatric disability on appeal, as discussed in the remand below, while the record reflects that the Veteran has been diagnosed with depression, he contends that current psychiatric disability is due to in-service personal trauma.  Although there is no diagnosis of PTSD of record, and while the RO has not adjudicated the matter of service connection for PTSD, given the Veteran's description of his claim for psychiatric disability, the Board finds that the claim encompasses PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has characterized that portion of the appeal involving service connection for a psychiatric disability as encompassing both depression and PTSD, as reflected on the title page.   

The Board's disposition of the claims for service connection for hypercholesterolemia and for hypertension is set forth below.  The remaining claims for service connection are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during the April 2011 Board hearing, the Veteran raised the issue of service connection for disability of the nose.  It does not appear that this claim for service connection has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.  


FINDING OF FACT

During the April 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw from appeal the claims for service connection for hypercholesterolemia and for hypertension.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the matter of service connection for hypercholesterolemia are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal on the matter of service connection for hypertension are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the April 2011 Board hearing, the Veteran expressed his desire to withdraw from appeal the claims for service connection for hypercholesterolemia and for hypertension.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals with regard to these matters, and they must be dismissed.


ORDER

The appeal on the matter of service connection for hypercholesterolemia is dismissed.

The appeal on the matter of service connection for hypertension is dismissed.



REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.  

With regard to the matter of service connection for psychiatric disability, as reflected in an April 2011 written statement, and in the Veteran's testimony during the April 2011 Board hearing, the Veteran contends that he has a psychiatric disability as a result of in-service personal assault.  The only indication of any psychiatric disorder in the medical record is a May 2003 private treatment record reflecting a diagnosis of depression.  However, as discussed in the introduction above, given the Veteran's description of his claim for psychiatric disability, the Board finds that the claim encompasses PTSD.  The Board further notes that the Veteran first asserted that psychiatric disability is related to in-service personal assault subsequent to the RO's certification of the appeal to the Board, and the RO has not adjudicated the matter of service connection for a psychiatric disability, to include depression and PTSD, claimed as due to personal assault.  

In this regard, the pertinent regulation, 38 C.F.R. § 3.304(f)(5), requires VA to provide certain notice to a veteran in cases where he or she claims PTSD due to personal assault.  Specifically, § 3.304(f)(5) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2010).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The record does not indicate the RO advised the Veteran that evidence from alternative sources other than his service treatment records or evidence of behavior changes may constitute credible supporting evidence of the personal assault.  Therefore, remand is necessary to advise him of this, and to allow him the opportunity to submit additional evidence.

Regarding the Veteran's claims for service connection for sinus disability, for headaches, and for gastrointestinal disability, the Veteran contends that sinus disability and gastrointestinal disability are due to undiagnosed illness resulting from his service in the Persian Gulf, and that his headaches are the result of sinus disability and/or psychiatric disability.  In this regard, the Veteran's service records indicate that he is a Persian Gulf veteran, for VA purposes.  See 38 C.F.R. § 3.317(d). 

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g).

The medical record reflects treatment for sinus problems.  Also, the Veteran has testified that he currently suffers from gastrointestinal problems and headaches; as a layperson, the Veteran is competent to report on such matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  However, the Veteran has not yet been afforded a VA examination in connection with his claims that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  In this regard, a VA examination was scheduled to take place in January 2011, but was cancelled by the Veteran; the Veteran has since asserted that he was told that the examination would be rescheduled, but that it never was.  

Under these circumstances, the Board finds that a Gulf War examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection for sinus disability, for headaches, and for gastrointestinal disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During the April 2011 hearing, the Veteran indicated his willingness to report to a VA examination, if needed.

Accordingly, the RO should arrange for the Veteran to undergo VA examination(s) that conform(s) to the guidelines for conducting Gulf War examinations, by one or more appropriate physicians, at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of one or more of his claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for any further examination(s), to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Again, the letter should inform the Veteran of the information and evidence needed to establish service connection for PTSD due to a personal assault, providing the specific notice of the provisions of 38 C.F.R. § 3.304(f)(5), and should clearly advise the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, under 38 C.F.R. § 3.304(f)(5). 

Furthermore, the Board notes that, during the April 2011 Board hearing, the Veteran asserted that he received treatment from a Dr. Russley in Hillsboro for complaints of gastrointestinal problems.  As no such treatment records are associated with the claims file, in its letter, the RO should specifically request that the Veteran provide authorization for the RO to obtain such records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically, the RO should request that the Veteran provide sufficient information and authorization to enable it to obtain any treatment records regarding gastrointestinal problems from Dr. Russley in Hillsboro.

The RO's letter should also provide notice as to the information and evidence needed to establish service connection for PTSD due to a personal assault, providing the specific notice of the provisions of 38 C.F.R. § 3.304(f)(5) (2010).  The RO should clearly advise the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence, under 38 C.F.R. § 3.304(f)(5).

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all available records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to under examination, by an appropriate physician, that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  

a.  The examiner should note and detail all reported symptoms of sinus problems, headaches, and gastrointestinal problems.  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all symptoms and state what precipitates and what relieves them.

b.  The examiner should list all diagnosed conditions and state which symptoms are associated with each condition.  If all symptoms (sinus problems, headaches, and gastrointestinal problems) are associated with a diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed.

c.  If any symptoms of sinus problems, headaches, or gastrointestinal problems are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d.  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

e.  The entire claims file, to include complete copy of the REMAND, must be made available to each individual designated to examine the Veteran, and each report of examination should include discussion of the Veteran's documented medical history and assertions.  

f.  Each examiner should set forth all examination findings, along with a complete, clearly stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) in a typewritten report.

4.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the scheduled examination(s) sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.



The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


